Case 1:09-cr-00466-BMC-RLM Document 543 Filed 01/09/19 Page 1 of 4 PageID #: 6708
Case 1:09-cr-00466-BMC-RLM Document 543 Filed 01/09/19 Page 2 of 4 PageID #: 6709
Case 1:09-cr-00466-BMC-RLM Document 543 Filed 01/09/19 Page 3 of 4 PageID #: 6710
Case 1:09-cr-00466-BMC-RLM Document 543 Filed 01/09/19 Page 4 of 4 PageID #: 6711




  but to confuse the issues and “suggest decision on an improper basis.” Fed. R. Evid. 403
  advisory committee’s note. The Court should limit cross-examination on this topic.


                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 UNITED STATES ATTORNEY
                                                 Eastern District of New York
                                                 271 Cadman Plaza East
                                                 Brooklyn, New York 11201

                                                 ARTHUR G. WYATT, CHIEF
                                                 Narcotic and Dangerous Drug Section
                                                 Criminal Division,
                                                 U.S. Department of Justice

                                                 OF COUNSEL:

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY
                                                 Southern District of Florida


  cc:   Clerk of Court (BMC) (via ECF)
        Defense Counsel (via Email)




                                             4
